        Case 1:21-cr-00037-DLC Document 31 Filed 08/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :              21cr37-2 (DLC)
                                         :
 TYREKE GORDON,                          :                   ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant is scheduled to plead guilty in person in

Courtroom 18B, 500 Pearl Street, on August 19, 2021 at 10:30 AM.

In light of the ongoing COVID-19 pandemic, it is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.            To gain

entry to 500 Pearl Street, follow the instructions provided

here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.           Individuals

also must to wear a mask that covers their nose and mouth in the

courthouses.    Bandannas, gaiters and masks with valves are

prohibited.
         Case 1:21-cr-00037-DLC Document 31 Filed 08/16/21 Page 2 of 2



     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court proceeding may

listen to it through a telephone link by calling 888-363-4749

and using access code 4324948.

Dated:      New York, New York
            August 16, 2021

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
